TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00438-CR
                                    NO. 03-21-00652-CR



                                 Carlos A. Ulloa, Appellant

                                              v.

                                The State of Texas, Appellee


                 FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
                NO. D-1-DC-06-301119, DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION

               In 2006, appellant Carlos Ulloa (also known as Carlos Gomez) pleaded guilty to

the offense of aggravated sexual assault of a child and was sentenced to thirty years’

imprisonment. Since that time, Ulloa has filed multiple habeas-corpus applications in the Court

of Criminal Appeals, which have been either denied or dismissed without written order. More

recently, Ulloa has filed multiple notices of appeal in this Court, which we have dismissed for

want of jurisdiction. See, e.g., Ulloa v. State, No. 03-21-00030-CR, 2021 WL 728183, at *1 n.1

(Tex. App.—Austin Feb. 25, 2021, no pet.) (mem. op., not designated for publication); Gomez

v. State, No. 03-20-00197-CR, 2020 WL 1814617, at *1 (Tex. App.—Austin Apr. 9, 2020,

no pet.) (mem. op., not designated for publication); Gomez v. State, No. 03-20-00044-CR,

2020 WL 594488, at *1 (Tex. App.—Austin Feb. 7, 2020, no pet.) (mem. op., not designated

for publication).
                 Now, Ulloa has filed two more notices of appeal in this Court. In cause number

03-21-00438-CR, Ulloa has filed a notice of appeal from this Court’s most recent opinion

dismissing his appeal. See Ex parte Ulloa, No. 03-21-00272-CR, 2021 WL 3196231, at *1 (Tex.

App.—Austin July 29, 2021, no pet.) (mem. op., not designated for publication). In cause

number 03-21-00652-CR, Ulloa has filed a notice of appeal from this Court’s mandate in that

case, which was issued on October 28, 2021. However, this Court no longer has plenary power

in that case. See Tex. R. App. P. 19.1, 19.3. Accordingly, we dismiss these appeals for want

of jurisdiction. 1



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: January 21, 2022

Do Not Publish




        1
         To the extent that Ulloa’s notices of appeal could be construed as motions for rehearing
in cause number 03-21-00272-CR, they were untimely. See Tex. R. App. P. 49.1 (“A motion for
rehearing may be filed within 15 days after the court of appeals’ judgment or order is
rendered.”).
                                                2